The defendants forfeited their right to conduct physical examinations of the injured plaintiff when they failed to arrange and conduct the examinations within the time period required by the Supreme Court’s pretrial conference orders (see Vitello v JAM Installers, 264 AD2d 774; Gill v United Parcel Serv., 249 AD2d 265; Levine v McFarland, 98 AD2d 795). Accordingly, the Supreme Court properly exercised its discretion in denying their motion to compel such discovery.
The defendants’ remaining contentions are without merit. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.